ACCEPTED
                                                                                     12-15-00061-CV
                                                                        TWELFTH COURT OF APPEALS
                                                                                      TYLER, TEXAS
                                                                                5/27/2015 3:12:41 PM
                                                                                       CATHY LUSK
                                                                                              CLERK

                                No. 12-15-00061-CV

                                                                     FILED IN
                             IN THE COURT OF APPEALS          12th COURT OF APPEALS
                                                                   TYLER, TEXAS
                        FOR THE TWELFTH DISTRICT OF TEXAS     5/27/2015 3:12:41 PM
                                  IN TYLER, TEXAS                  CATHY S. LUSK
                                                                       Clerk


    ALINEA FAMILY HOSPICE CARE LLC D/B/A ALINEA FAMILY HOSPICE CARE,
           DONNA JUNKERSFELD, R.N., AND KARLA GAMBLE, LVN,

      Appellants,

                                        v.

 PEGGY GOLDSMITH, INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF RUTH N.
                              MASSEY,

      Appellee.

                      On Appeal from the 294th District Court
                    Van Zandt County, Texas, Cause No. 13-00276

           MOTION FOR LEAVE TO FOR AN EXTENSION OF TIME
                      TO FILE APPELLEE’S BRIEF



TO THE HONORABLE COURT OF APPEALS:

      Pursuant to the correspondence from the Court dated, May 11, 2015,

Appellee Peggy Goldsmith files this Motion for Leave for the Court to accept the

Appellee’s Brief filed on May 11, 2015. In support of this request, Appellee

would respectfully show the Court the following:

      1.    Appelle’s Brief was due on Friday, May 8, 2015. Appellee submitted

Appellee’s Brief on May 8, 2015. See Exhibit “A,” attached hereto.


                                        1	  
                                        1
      2.    The Court returned the filing on Monday, May 11, 2015 becuase the

brief did not contain the proper Word Count Certificate of Compliance.

      3.    Appelle corrected the defect and resubmitted the brief on May 11,

2015 and the Court accepted the filing.

      WHEREFORE, Appellee Peggy Goldsmith respectfully prays that the

Court grant this Motion for Leave and accept the Appelle’s Brief filed as of May

11, 2015.

                                      Respectfully submitted,


                                             /s/ Meredith Mathews
                                      Patrick W. Powers
                                      State Bar No. 24013351
                                      patrick@powerstaylor.com
                                      Meredith Mathews
                                      State Bar No. 24055180
                                      meredith@powerstaylor.com

                                      POWERS TAYLOR LLP
                                      8150 North Central Expressway
                                      Suite 1575
                                      Dallas, Texas 75206
                                      Phone: 214.239.8900
                                      Fax: 214.239.8901

                                      Attorneys for Appellee Peggy Goldsmith




                                          2	  
                                          2
                      CERTIFICATE OF CONFERENCE

      On May 27, counsel for Appellee confered with Jason D. Mazingo, counsel
for Appellants, regarding this motion. Mr. Mazingo stated that his clients
oppose the requested extension of time to file the Appellee’s Brief.




                                                   /s/ Meredith Mathews
                                              Meredith Mathews

                         CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the
foregoing document has been served upon the following counsel of record, on
this the 27th day of May 2015, as follows:

     VIA ELECTRONIC FILING SERVICE
     Jason D. Mazingo
     305 South Broadway Ave., Ste. 404
     Tyler, Texas 75702


                                                   /s/ Meredith Mathews
                                              Meredith Mathews




                                      3	  
                                      3
4
5